TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 25, 2021



                                      NO. 03-20-00575-CV


                                 Christopher Henry, Appellant

                                                 v.

                                    Revonda Henry, Appellee




        APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE SMITH




This is an appeal from the final order signed by the trial court. Having reviewed the record, the

Court holds that Christopher Henry has not prosecuted his appeal and did not comply with a

notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.